DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberman (US 6,134,574).

Referring to claims 1, 9 and 21, Oberman discloses a processor (fig. 3, processor 10) comprising: fetch circuitry (fig. 3, pre-decode 12) to fetch a vector multiplication instruction (fig. 7, unsigned multiplication instruction) having fields for an opcode (2:56-63, multiplier instruction), first and second source identifiers (fig. 7, multiplier operand 240, multiplicand operand 230), and a destination identifier (fig. 7, product 55200); decode circuitry (fig. 3, decoder 20) to decode the fetched vector 

	As to claims 2-3, 5, 10, 13 and 23, Oberman discloses the processor of claim 1, wherein the fixed size is 16 bits (19:10-12, vector widths), and wherein the execution circuitry execute the decoded vector multiplication instruction in parallel on every element of the first and second identified sources (3:5-7, parallel).

	As to claims 4 and 22, Oberman discloses the processor of claim 1, wherein the fixed size is 16 bits (fig. 33A, 16 bits) and wherein the identified first source, second source, and destination each comprises a 128-bit vector register (19:10-12, vector widths).


	As to claims 7 and 26, Oberman discloses the processor of claim 3, wherein the vector multiplication instruction comprises a vector size identifier (21:9-13, configure multiplier of different width) to specify the size of the same-sized register.

	As to claims 8, 11 and 23-24, Oberman discloses the processor of claim 1, comprising a software-accessible control register (fig. 19, rounding mode input 270) to store a rounding control, wherein the execution circuitry uses the rounding control when rounding the most significant fixed-size portion of the double-size product, wherein the rounding control specifies truncating (fig. 19, rounded result 292).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element or a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015/0,378,736 discloses vector multiplication and different vector operand widths.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182